             Case 19-11973-MFW   Doc 213-1   Filed 10/04/19   Page 1 of 4




                                    EXHIBIT A

                                   (Proposed Order)




11277273/1
                 Case 19-11973-MFW          Doc 213-1       Filed 10/04/19      Page 2 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  IN RE:                                                      Chapter 11

  SUGARFINA, INC., et al.                                     Case No. 19-11973 (MFW)
                                                              (Jointly Administered)
                          Debtors.1
                                                              Related Docket _____


                 ORDER GRANTING APPLICATION AUTHORIZING THE
              RETENTION AND EMPLOYMENT OF FISHERBROYLES LLP AS
             SPECIAL COUNSEL TO THE DEBTORS NUNC PRO TUNC TO THE
                                PETITION DATE

         Upon consideration of the (the “Application”) of the Debtors for entry of an Order

authorizing the employment and retention of FisherBroyles LLP (“FisherBroyles”) as the Debtors’

special counsel nunc pro tunc to the Petition Date; all as more fully described in the Application;

and the Court having jurisdiction to consider the Application and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Application and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Application having been provided; and it appearing that no other or further notice need be

provided; and a hearing, if any, having been held to consider the relief requested in the Application

(the “Hearing”); and due and proper notice of the Hearing, if any, having been provided; and upon

the record of the Hearing, if any, and all of the proceedings had before the Court; and upon the


             1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware
corporation (4356), (2) Sugarfina International, LLC, a Delaware limited liability company (1254), and
Sugarfina (Canada), Ltd. (4480). The location of the Debtors’ corporate headquarters is 1700 E. Walnut
Ave, 5th Floor, El Segundo, California 90245.




11277273/1
                  Case 19-11973-MFW       Doc 213-1      Filed 10/04/19     Page 3 of 4



Bost Seaton Declaration; and the Court having found and determined that the relief sought in the

Application is in the best interests of the Debtors, their estates, and creditors, and all parties in

interest and that the legal and factual bases set forth in the Application establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

         HEREBY ORDERED THAT:

             1.     The Application is GRANTED as set forth herein.

             2.     The Debtors are authorized, pursuant to section 327(e) of the Bankruptcy Code,

 to employ and retain FisherBroyles as their special counsel on the terms and conditions set forth

 in the Application and the Bost Seaton Declaration, nunc pro tunc to the Petition Date.

             3.     FisherBroyles shall be entitled to an allowance of compensation for professional

 services rendered and reimbursement of expenses incurred in connection with the Debtors’

 chapter 11 cases upon the filing and approval of interim and final applications pursuant to

 sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rules, Local Rules, and any other

 applicable procedures and orders as this Court may direct.

             4.     FisherBroyles shall apply for compensation for professional services rendered

 and reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code, and applicable provisions of the

 Bankruptcy Rules, the Local Bankruptcy Rules, and such other procedures as may be fixed by

 order of the Court.

             5.     FisherBroyles shall be permitted to apply any remaining portion of the Retainer

 against its allowed fees and allowed expenses incurred following the Petition Date.

             6.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




11277273/1
                  Case 19-11973-MFW        Doc 213-1      Filed 10/04/19     Page 4 of 4



             7.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Application.

             8.     This Court retains jurisdiction with respect to all matters arising from or related

 to the implementation, interpretation, and enforcement of this Order.




11277273/1
